Citation Nr: 0943650	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-34 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
osteoarthritis of the lumbosacral spine prior to June 4, 
2007, and a rating higher than 20 percent from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 
and from October 1979 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO granted service 
connection for osteoarthritis of the lumbosacral spine and 
assigned an initial disability rating of 10 percent, 
effective October 20, 2004.  

In July 2007, the RO increased the initial rating for 
osteoarthritis of the lumbosacral spine to 20 percent, 
effective June 4, 2007.  A Veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for higher initial 
ratings for osteoarthritis of the lumbosacral spine remains 
before the Board.

In March 2008, April 2009, and June 2009 letters, the Veteran 
raised the issues of entitlement to service connection for 
hypertension and a urinary disability and entitlement to an 
increased rating for a right knee disability.  These claims 
have not yet been adjudicated and are referred to the agency 
of original jurisdiction (AOJ) for appropriate action.

As a final preliminary matter, in October 2006, the RO 
granted the Veteran's claim for service connection for 
obstructive sleep apnea and assigned initial disability 
ratings.  The Veteran filed a notice of disagreement (NOD) 
with this decision in October 2006 and the RO issued a 
statement of the case (SOC) on this issue in March 2007.  
However, as there is no indication that the Veteran has filed 
a substantive appeal in response to the March 2007 SOC, and 
this issue has not been certified as being on appeal, the 
Board will not further address it.  See 38 C.F.R. § 20.200 
(2009) (an appeal consists of a timely filed NOD and, after 
an SOC has been furnished, a timely filed substantive 
appeal).


FINDINGS OF FACT

1.  From October 20, 2004 to May 29, 2006, the osteoarthritis 
of the Veteran's lumbosacral spine was manifested by 
limitation of forward flexion to between 80 and 90 degrees, 
extension to 28 degrees, left and right lateral flexion to 26 
degrees, and left and right rotation to 30 degrees.  There 
was no spinal ankylosis and no evidence of guarding or muscle 
spasm. 

2.  From May 30, 2006 to June 4, 2007, osteoarthritis of the 
Veteran's lumbosacral spine was manifested by limitation of 
forward flexion to 35 degrees, extension to 25 degrees, left 
lateral flexion to 15 degrees, and right lateral flexion to 
20 degrees.  The Veteran was unable to perform left and right 
rotation due to pain.  There was no spinal ankylosis. 

3.  Since June 4, 2007, the osteoarthritis of the Veteran's 
lumbosacral spine has been manifested by limitation of 
forward flexion to between 50 and 60 degrees, extension to 20 
degrees, left and right lateral flexion and left rotation all 
to between 25 and 30 degrees, and right rotation to between 
20 and 30 degrees.  There is no spinal ankylosis. 

4.  Peripheral radiculopathy of the left lower extremity was 
manifested by moderate sciatic neuritis from November 4, 2005 
to June 15, 2007, and no demonstrated impairment since that 
period.

5.  Peripheral radiculopathy of the right lower extremity was 
manifested by moderate sciatic neuritis from January 16, 2007 
to June 15, 2007, and no demonstrated impairment since that 
period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for osteoarthritis of the lumbosacral spine were not met from 
October 20, 2004 to May 30, 2006.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5242 (2009).

2.  The criteria for an initial rating of 20 percent for 
osteoarthritis of the lumbosacral spine have been met since 
May 30, 2006.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5242.

3.  The criteria for an initial rating higher than 20 percent 
for osteoarthritis of the lumbosacral spine have not been met 
since May 30, 2006.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5242.

4.  The criteria for a separate 20 percent rating for left 
lumbar radiculopathy were met from November 4, 2005 to June 
15, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8520 (2009).

5.  The criteria for a separate 20 percent rating for right 
lumbar radiculopathy were met from January 16, 2007 to June 
15, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for higher initial ratings for osteoarthritis of 
the lumbosacral spine arises from the Veteran's disagreement 
with the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
address prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for osteoarthritis of 
the lumbosacral spine.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for higher initial ratings for 
osteoarthritis of the lumbosacral spine is thus ready to be 
considered on the merits.


Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The osteoarthritis of the Veteran's lumbosacral spine is 
currently rated under 38 C.F.R. § 4.71a, DC 5242 as 
degenerative arthritis of the spine.  Degenerative arthritis 
of the spine is rated under the same diagnostic criteria as 
degenerative arthritis.  DC 5242.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003.  

Under the applicable criteria, limitation of spinal motion is 
evaluated under the general rating formula for rating 
diseases and injuries of the spine.  DC 5242. 

Under the general rating formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings apply.  A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating is warranted for ankylosis of the 
entire spine.  Id.  

Note 2 provides that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.

Period From October 20, 2004 to May 30, 2006

The evidence reflects that from October 20, 2004 to May 30, 
2006, there was a lower back disability with pain and 
limitation of motion.  Forward flexion was noted as to 90 
degrees in Dr. Patel's February 2006 treatment report and 
spinal range of motion was noted during the May 2005 VA 
examination as forward flexion to 80 degrees with pain 
occurring at 80 degrees, extension to 28 degrees, right and 
left lateral flexion to 26 degrees, and right and left 
rotation to 30 degrees, with no spinal ankylosis.  

As the evidence does not reflect that there was forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, the next higher 
rating under the general rating formula, 20 percent, is not 
warranted for the Veteran's osteoarthritis of the lumbosacral 
spine under DC 5242 from October 20, 2004 to May 30, 2006.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5242.  

Dr. Hughes' March and April 2006 examination reports indicate 
that the Veteran had a left antalgic gait.  However, the 
general rating criteria under DC 5242 require that an 
abnormal gait be caused by severe muscle spasm or guarding in 
order for a 20 percent rating to be warranted.  In this case, 
there was no evidence of muscle spasm or guarding.  
Therefore, a 20 percent rating is not warranted on the basis 
of the Veteran's abnormal gait.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that there was pain associated 
with the Veteran's thoracolumbar spine. The Veteran was able 
to perform forward flexion to 80 degrees with pain occurring 
at 80 degrees, extension to 28 degrees, right and left 
lateral flexion to 26 degrees, and right and left rotation to 
30 degrees during the May 2005 VA examination.  Flare-ups had 
not been reported.  Even considering pain, the evidence does 
not support assignment of a higher rating under DC 5242, as 
the evidence does not reflect that the Veteran's pain was so 
disabling to actually or effectively result in forward 
flexion limited to not greater than 60 degrees or combined 
range of motion of the thoracolumbar spine limited to not 
greater than 120 degrees - the requirements for the next 
higher percent rating under DC 5242.


Period From May 30, 2006 to June 4, 2007

The May 30, 2006 physical therapy report from the Inova 
Physical Therapy Center noted spinal range of motion as 
forward flexion to 35 degrees, with motion becoming painful, 
extension to 25 degrees, left lateral flexion to 15 degrees, 
and right lateral flexion to 20 degrees.  As forward flexion 
of the thoracolumbar spine was greater than 30 degrees but 
not greater than 60 degrees and there was no evidence of 
spinal ankylosis, an initial 20 percent rating, but no 
higher, is warranted for the Veteran's osteoarthritis of the 
lumbosacral spine under DC 5242 from May 30, 2006 to June 4, 
2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5242.  

As for functional impairment under Deluca, the above evidence 
reflects that there was pain associated with the Veteran's 
thoracolumbar spine.  The Veteran was able to perform forward 
flexion to 35 degrees, with motion becoming painful, 
extension to 25 degrees, left lateral flexion to 15 degrees, 
and right lateral flexion to 20 degrees during the May 2006 
examination at Inova Physical Therapy Center.  He was unable 
to perform left and right rotation due to pain.  Flare-ups 
had been reported.  Even considering pain, the evidence does 
not support assignment of a higher rating under DC 5242, as 
the evidence does not reflect that the Veteran's pain was so 
disabling to actually or effectively result in forward 
flexion limited to 30 degrees or less - the requirement for 
the next higher percent rating under DC 5242.

Period from June 4, 2007

Spinal range of motion was recorded during the June 4, 2007 
and August 2008 VA examinations as forward flexion to between 
50 and 60 degrees, extension to 20 degrees, right and left 
lateral flexion and right rotation to between 25 and 30 
degrees, and left rotation to between 20 and 30 degrees.  As 
the evidence does not reflect that there has been forward 
flexion of the thoracolumbar spine to 30 degrees or less and 
there has been no evidence of spinal ankylosis, an initial 
rating higher than 20 percent for the Veteran's 
osteoarthritis of the lumbosacral spine under DC 5242 since 
June 4, 2007 is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DC 5242.  

As for functional impairment, the June 2007 VA examination 
report reflects that there was pain associated with the 
Veteran's thoracolumbar spine.  The examiner noted that there 
was pain in the last 10 degrees of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  However, the examiner also noted that pain began 
at 0 degrees of left lateral flexion and right and left 
rotation.  The Veteran was able to perform forward flexion to 
60 degrees, extension to 20 degrees, right and left lateral 
flexion and right rotation to 25 degrees, and left rotation 
to 20 degrees.  Thus, with consideration of functional 
factors and resolving reasonable doubt in favor of the 
Veteran, flexion is limited to 50 degrees, extension is 
limited to 10 degrees, right lateral flexion is limited to 15 
degrees, and left lateral flexion and right and left rotation 
are all limited to 0 degrees.  38 U.S.C.A. § 5107(b).   

Flare-ups have not been reported.  Even considering pain, the 
evidence does not support assignment of a higher rating under 
DC 5242, as the evidence does not reflect that the Veteran's 
pain was so disabling to actually or effectively result in 
forward flexion limited to 30 degrees or less - the 
requirement for the next higher percent rating under DC 5242.

During the June 2007 VA examination, the Veteran reported 
that he had incapacitating episodes as often as 5 times per 
month, which would last for 1 day. Also, over the previous 
year he had 10 incidents of incapacitation for a total of 15 
days and he had been recommended bed rest by Dr. Hughes.  
However, both the June 2007 and August 2008 VA examination 
reports indicate that there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  Therefore, despite the Veteran's report of 
incapacitating episodes, the rating criteria for 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 5243 
(2009) are not for application.

Lumbar Radiculopathy

As late as November 3, 2005, a service department medical 
record shows that the Veteran was found to be neurologically 
intact.  Previous VA examinations and treatment records 
consistently showed normal or no neurologic findings.

Dr. Patel's February 2006 treatment report reveals that the 
Veteran reported left leg numbness.  A March 2006 spinal MRI 
report from Potomac Hospital indicates that the Veteran had a 
history of back pain and radiculopathy of the left lower 
extremity.  

Dr. Hughes' March and April 2006 examination reports indicate 
that the Veteran reported pain in the lower back, left 
buttock, and hamstring, with associated numbness and 
tingling.  Neurological examinations revealed that there was 
decreased sensation at L4-5 on the left, motor strength was 
normal (5/5) bilaterally, and there was no achilles reflex 
(0/4) on the left.  Waddell's signs were 0/5. Diagnoses of 
sciatica were provided.

A July 2006 electromyography and nerve conduction study from 
Neuroscience Consultants of Northern Virginia reveals that 
the Veteran was diagnosed as having left lumbar radiculopathy 
for 4 weeks and multilevel discogenic disease.  The findings 
were consistent with a mild left L-5 lumbar radiculopathy.  
There was no evidence of any other significant peripheral 
neuropathy.

A January 2007 VA orthopedic surgery consultation note 
reveals that motor function was intact, but that deep tendon 
reflexes were sluggish.  The June 2007 VA examination report 
indicates that there was tenderness in the lower thoracic and 
entire lumbar spine paraspinal muscles into the upper 
buttocks bilaterally. Neurological examination of the lower 
extremities revealed normal motor and sensory function and 
absent knee and ankle jerk bilaterally.  The Veteran reported 
that he had never had reflexes present during examinations.  

A June 2007 VA primary care note reveals that the Veteran 
denied paralysis or paresthesia, that he moved all 4 limbs 
independently and well, and that deep tendon reflexes were 
normal (2+).  Furthermore, the August 2008 VA examination 
report indicates that there was no evidence of radiating pain 
on movement and that neurological examination of the lower 
extremities revealed normal motor and sensory function and 
normal (2+) knee and ankle jerk.  

Paralysis of the sciatic nerve is rated as follows: a 10 
percent disability rating is warranted for mild incomplete 
paralysis; a 20 percent disability rating is warranted for 
moderate incomplete paralysis; a 40 percent disability rating 
is warranted for moderately severe paralysis; a 60 percent 
disability rating is warranted for severe incomplete 
paralysis with marked muscular atrophy; and an 80 percent 
disability rating is warranted for complete paralysis 
resulting in the foot dangling and dropping, no possible 
active movement of muscles below the knee, and weakened or 
(very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, 
DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

As for the Veteran's left lower extremity, the above evidence 
indicates that from February 21, 2006 to June 15, 2007, his 
peripheral radiculopathy was shown to be manifested by left 
leg numbness, pain, numbness, and tingling in the left 
buttock and hamstring, decreased sensation at L4-5, absent 
achilles reflex, absent knee and ankle jerk, and sluggish 
deep tendon reflexes.  The July 2006 electromyography and 
nerve conduction study noted that the Veteran had mild left 
L-5 lumbar radiculopathy.  These impairments have not been 
found since the June 2007 VA examination.  

Given the findings of mild disability and the occasional 
absence of left lower extremity reflexes and resolving 
reasonable doubt in favor of the Veteran, a rating of 20 
percent for left lumbar radiculopathy under DC 8520, is 
warranted, from February 21, 2006 to June 15, 2007.  It is 
unclear when these symptoms began, but the normal findings on 
November 3, 2005, shows that they began between November 4, 
2005 and February 21, 2006.  Again resolving reasonable doubt 
in the Veteran's favor the 20 percent rating is granted for 
the period from November 4, 2005 to June 15, 2007.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520.

An evaluation in excess of 20 percent is not warranted during 
this period, because the findings were described as mild, and 
were shown to be intermittent.

As for the Veteran's right lower extremity, the above 
evidence indicates that from January 16, 2007 to June 15, 
2007, his peripheral neuropathy was manifested by sluggish 
deep tendon reflexes, tenderness in the lower thoracic and 
entire lumbar spine paraspinal muscles into the right upper 
buttock, and absent knee and ankle jerk.  

There were no neurologic abnormalities on the right during 
examinations and treatment prior to January 16, 2007.  These 
impairments have not been found since the June 2007 VA 
examination.  Given the findings of mild impairment of deep 
tendon reflexes and the absence of right lower extremity 
reflexes and resolving reasonable doubt in favor of the 
Veteran, a rating of 20 percent for right lumbar 
radiculopathy under DC 8520, is warranted, from January 16, 
2007 to June 15, 2007.  There is no showing of a moderately 
severe disability during this period as would be necessary 
for an evaluation in excess of 30 percent.  Again, the 
findings were intermittent and characterized as mild.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

On numerous occasions, the Veteran has reported that his back 
disability interfered with his job.  A November 2006 VA 
primary care progress note indicates that the Veteran 
reported that his job required sitting and that due to his 
back he had to take frequent breaks to apply moist heat.  
Also, the medication he was taking made him too sleepy to 
function at work.  In a June 2007 letter, he stated that he 
had to spend hours away from his job in order to attend 
scheduled medical appointments.  In an April 2009 letter, he 
stated that in the previous years he had missed numerous 
hours and days from work due to his medication and being 
physically unable to work.  The Veteran's statements raise 
the question of entitlement to an extraschedular evaluation.  
The symptoms of his disability are pain, stiffness, weakness, 
limitation of spinal motion, and bilateral lumbar 
radiculopathy.  These symptoms are contemplated by the rating 
criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals 
of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  A TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  In this case, the Veteran has reportedly been 
gainfully employed since his discharge from service.  The 
question of entitlement to a TDIU is, therefore not raised.


ORDER

Entitlement to an initial rating higher than 10 percent, for 
osteoarthritis of the lumbosacral spine, from October 20, 
2004 to May 29, 2006 is denied.

Entitlement to an initial rating of 20 percent, for 
osteoarthritis of the lumbosacral spine, from May 30, 2006 to 
June 4, 2007 is granted.

Entitlement to an initial rating higher than 20 percent, for 
osteoarthritis of the lumbosacral spine, from May 30, 2006 is 
denied.

Entitlement to an initial rating of 20 percent, for left 
lumbar radiculopathy, from November 4, 2005 to June 15, 2007 
is granted. 

Entitlement to an initial rating of 20 percent, for right 
lumbar radiculopathy, from  January 16, 2007 to June 15, 2007 
is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


